 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
In the Matter of the Search of
A 2TB Hitachi Hard Drive Serial | Case No. 1:18mj307

Number YFGNBBTA and Labeled
HD-2

 

APPLICATION FOR AN ORDER TO REQUIRE DEFENDANT BURNS TO
ASSIST IN THE EXECUTION OF A SEARCH WARRANT PURSUANT TO
THE ALL WRITS ACT

 

NOW COMES the United States of America, by and through Matthew
G.T. Martin, United States Attorney for the Middle District of North Carolina,
and hereby requests that the Court issue an order compelling Timothy
Donovan Burns to produce his 2TB Hitachi hard drive, which is currently in
the custody of Homeland Security Investigations (HSD, in an unlocked and
decrypted state.

INTRODUCTION

In early 2018, law enforcement identified Timothy Donovan Burns as an
individual who was likely downloading child pornography via the Freenet peer-
to-peer network. On March 14, 2018, law enforcement agents conducted a
knock-and-talk at Burns’s residence. Burns made several incriminating
statements and consented to the seizure and forensic review of his computer.

The review revealed that one of the computer’s hard drives, a 2TB Hitachi with

1

Case 1:18-mj-003207-L PA Document 3. Filed 02/06/19 Panaqe 1 of 21
serial number YFGNBBTA, was encrypted. On March 20, 2018, law
enforcement agents reengaged Burns at his residence and asked him for the
password to the hard drive. Burns unequivocally stated that the hard drive
contained child pornography, but declined to provide the password. On October
4, 2018, this Court issued a warrant to search the hard drive. Case No.
1:18mj307. Thereafter, HSI attempted to break the encryption in order to
access and search the hard drive. To date, HSI’s efforts have been unsuccessful.

On December 17, 2018, a grand jury in the Middle District of North
Carolina issued an indictment charging Burns with violations of Title 18
U.S.C. Code §§ 2252A(a)(2)(A), receipt of child pornography, and
2252A(a)(5)(B), possession of child pornography. Case No. 1:18cr492.

By way of this Application the United States seeks an order under the
All Writs Act, Title 28 U.S.C. § 1651, requiring Burns to assist in the execution
of the previously issued search warrant by producing his 2TB Hitachi hard
drive in a fully unencrypted and unlocked state. This can be accomplished by
ordering Burns to enter the password without revealing it to law enforcement.
The requested relief would not violate Burns’s Fifth Amendment privilege
against self-incrimination. The contents of the hard drive are not privileged.
Further, Burns’s act of production would not be testimonial because the only
potentially testimonial components implicit in his act of producing the

unlocked/unencrypted hard drive are foregone conclusions.

2

Case 1:18-mj-003207-LPA Document 3 Filed 02/06/19 Panage ? of 21
FACTUAL & PROCEDURAL SUMMARY
Identification of Burns as a Suspect:

In January 2018, North Carolina State Bureau of Investigation (SBI)
Criminal Specialist (CS) Rodney White observed that an individual with an
identified IP address was likely downloading child pornography via the
Freenet peer-to-peer network.’ Internet service provider records revealed that
the IP address resolved to “Don Burns” at his apartment located in
Kernersville, North Carolina.

Seizure of Electronics & First Interview of Burns:

On March 14, 2018, CS White and HSI SA Charles Cook went to Burns’s
apartment to speak with him. Burns answered the door and agreed to speak
with the agents inside. Upon entry, the agents observed a desktop computer in
the living room connected to a bay of hard drives. Burns explained that he lived
alone and was unemployed, though he formerly worked as a computer

programmer.

 

1 Freenet is an Internet-based, peer-to-peer network that allows users to
anonymously share files, chat on message boards, and access websites within
the network. When a user uploads a file into Freenet, the software breaks the
file into pieces (called “blocks”) and encrypts each piece. The encrypted pieces
of the file are then distributed randomly and stored throughout the Freenet
network of users. The software also creates an index piece that contains a list
of all of the pieces of the file and a unique key. This key is necessary to
download the file.

Case 1:18-mj-003207-L PA Document 3 Filed 02/06/19 Panae 3 of 21
 

When asked if he was familiar with file sharing programs, Burns said
that he was. He explained that he used the BitTorrent peer-to-peer network?
years ago but stopped because law enforcement monitored it and would show
up at people’s homes. Burns also stated that he had used TOR? in the past but
didn’t like it. When the agents informed him that they were working on a
Freenet case, Burns admitted to using Freenet.

CS White explained why the agents were present; specifically, that an
individual using Burns’s IP address requested child pornography via Freenet.
When asked how long he had been using Freenet, Burns stated that he had
been using it for a few months. Burns acknowledged that he used Frost* to
obtain the information necessary to download files via Freenet. Burns
proclaimed that there was no new child pornography on the Internet. He
explained that it was all old stuff that he had already seen.

CS White asked Burns what kind of child pornography files he had
downloaded. Burns replied that the agents should already know since they

were monitoring his downloads. When asked what he did with the child

 

2 Unlike Freenet, anonymity is not a feature of the BitTorrent network.

3 Tor is an online network that obfuscates a user’s IP address thereby providing
anonymity to online activities. United States Vv. McLamb, 880 F.3d 685, 688
(4th 2018). Hidden websites, or “services,” are also available through the use
of Tor. Id.

4 Frost is a software program that works with Freenet to provide newsgroup-
like messaging, private encrypted messages, and file upload/download
functionality.

4

Case 1:18-mj-003207-LPA Document 3. Filed 02/06/19 Pange 4 of 21
 

pornography files, Burns explained that he downloaded the files to a hard drive
and then sorted through them, deleting the files he didn’t want. Burns said
that he preferred minor girls 15 to 16 years of age. He further specified, the
“Jailbait” type pictures.

When asked if he had ever taken pictures of a minor female, Burns said
that he had never taken a nude picture of a minor girl. When asked if he had
ever had sexual contact with a minor, Burns said that he has never done
anything like that with a child. Burns also stated that the child pornography
was for his personal use and that he did not upload, trade, or sell the images.

Burns denied using any type of encryption software to protect his files.
Burns gave CS White verbal consent to take his computer and hard drives and
examine them for child pornography. CS White asked Burns which hard drive
he used to save the child pornography that he downloaded. In response, Burns
explained that there were three hard drives connected to his desktop computer.
The first contained the computer’s operating system, the second was the
location to which files were downloaded, and the third contained music.

During the interview with the agents, Burns sometimes qualified his
answers by stating “If I was doing it....” and “....’m not saying I did it” and
then smiling.

Burns executed a written consent permitting CS White to search his

devices. With Burns’s permission, CS White took custody of the computer and

5

Case 1:18-mj-003207-L PA Document 3 Filed 02/06/19 Panage 5 of 21
hard drives. Burns also gave the agents consent to walk through his apartment
in order to make sure no other devices were present and no one was hiding.
Upon a walk-through, agents didn’t observe either. CS White gave Burns his
business card and advised him to call if he had any questions.

Forensic Analysis of Electronic Devices:

CS White forensically examined Burns’s three computer hard drives. The
first was in fact the computer’s operating system and contained deleted child
pornography files, the second, a 2TB Hitachi with serial number YFGNBBTA,
was fully encrypted by VeraCrypt software, and the third did in fact contain
music files. SA White’s analysis did not reveal any encrypted containers on the
first or third drives.

The first hard drive, the operating system, contained 36 child
pornography images that CS White recovered from unallocated space (i.e. they
had been deleted from the active disk space). In the hard drive’s active space,
at the file path “user\WSPD Fraud \ Desktop,” CS White observed instructions
on how to setup Freenet and TOR on a full disk encrypted hard drive to prevent
data leaks. The instructions were in the form of three images and included how
to use VeraCrypt software. CS White also located VeraCrypt software and the

TOR browser on the hard drive’s active space.

Case 1:18-mj-003207-LPA Document 3. Filed 02/06/19 Panae 6 of 21
Burns stated that there is also adult pornography on the hard drive. Burns
again explained that he liked to download “Jailbait” files and preferred girls
between 15 and 16 years of age. CS White asked Burns why he was reluctant
to provide the password given that Burns had admitted to downloading and
possessing child pornography. Burns again stated that it wasn’t in his best
interest to enable the agents to see the images stored on his hard drive.

CS White explained that he had already observed child pornography on
the Burns’s first hard drive, the operating system. Burns asked, if this was the
case, why agents needed access to the encrypted drive. The agents again
explained that they wanted to determine whether the minors depicted in the
images had been identified and to confirm that Burns’s statement that he had
not produced any of the images as he claimed. Burns again stated that it was
not in his best interest to provide the password.

Before the agents left, Burns asked them to notify him before they came
to arrest him. He said that he would not make it in prison.

Warrant to Search Burns’s Hard Drive:

On October 4, 2018, this Court issued a warrant authorizing the search
of Burns’s 2TB Hitachi hard drive. Case No. 1:18mj307. Upon issuance of the
warrant, SA Cook sent a forensic copy of the drive to HSI’s Cyber Crime Center
(C3). HSI C3 attempted to access the hard drive by means of brute-force

decryption. To date, HSI’s efforts have been unsuccessful.

8

Case 1:18-mj-003207-L PA Document 3. Filed 02/06/19 Pane 7 of 21
Indictment & Procedural Posture:

On December 17, 2018, a grand jury in the Middle District of North
Carolina issued an indictment charging Burns with violations of Title 18
U.S.C. Code 8§ 2252A(a)(2)(A), receipt of child pornography, and
2252A(a)(5)(B), possession of child pornography. Case No. 1:18cr492. Burns
surrendered himself to law enforcement on December 20, 2018. On December
27, 2018, Burns waived his detention hearing and was ordered detained
pending trial. Burns’s case, 1:18cr492, is set for change of plea on February 8,

2019.

ARGUMENT & LEGAL AUTHORITY

By this Application under the All Writs Act, the government seeks an |
order requiring Burns to assist in the effectuation of the search warrant issued
on October 4, 2018, by producing the 2TB Hitachi hard drive in a fully unlocked
and unencrypted state. An order requiring Burns to produce the hard drive in
an unlocked and unencrypted state would not violate his Fifth Amendment
privilege against self-incrimination. Accordingly, there is no hindrance to this

Court issuing the requested relief.

A. The All Writs Act Empowers This Court to Order the Requested
Relief.

The All Writs Act permits federal courts to “issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages

9

Case 1:18-mj-003207-LPA Document 3 Filed 02/06/19 Paae 8 of 21
and principles of law.” 28 U.S.C. § 1651(a). It is “a residual source of authority
to issue writs that are not otherwise covered by statute.” Penn. Bureau of
Correction v. United States Marshals Serv., 474 U.S. 34, 48 (1985). The power
conferred by the Act extends to anyone “in a position to frustrate the
implementation of a court order or the proper administration of justice,” as
long as there are “appropriate circumstances” for doing so. United States v.
New York Tel. Co., 434 U.S. 159, 174 (1977).

Courts have authority under the All Writs Act to issue supplemental
orders to facilitate the execution of search warrants. In New York Telephone,
for example, the district court had issued an order authorizing federal agents
to install pen registers in two telephones and directing the New York
Telephone Company to furnish “all information, facilities and technical
assistance” necessary to accomplish the installation. 434 U.S. at 161. The
telephone company moved to vacate the order, arguing that neither Federal
Rule of Criminal Procedure 41 nor the All Writs Act “provided any basis” for
it. Id. at 163. The Supreme Court, however, held that the order was “clearly
authorized by the All Writs Act” as a necessary and appropriate means of
effectuating the installation of the pen registers. Id. at 172.

Under circumstances very similar to this case, the Third Circuit upheld
an order under the All Writs Act requiring the defendant to produce

unencrypted copies of electronic devices seized from his residence. See United

10

Case 1:18-mj-003207-L PA Document 3. Filed 02/06/19 Paage 9 of 21
States v. Apple MacPro Computer et al., 851 F.3d 238, 245 (3d Cir. 2017). In
Apple MacPro Computer, officers had executed a search warrant at the
defendant’s home, seizing a computer and two encrypted external hard drives.
Id. at 242. A review of the computer revealed one image of child pornography,
evidence that the computer had accessed child pornography websites, and logs
showing that child pornography had been transferred to the external hard
drives. Id. In addition, the defendant’s sister told investigators that she had
seen child pornography on the external hard drives. Id. at 242-43. When the
defendant refused to provide the encryption passwords, the government moved
for an order under the All Writs Act requiring him to produce the devices in a
fully unencrypted state, which the magistrate judge issued. Id. at 243. On
appeal, the Third Circuit upheld the order under the All Writs Act, holding
that it “was a necessary and appropriate means of effectuating the original
search warrant.” Id. at 246. The court reasoned that, as in New York Telephone,
the defendant was not far removed from the underlying controversy,
compliance with the order required minimal effort, and without the
defendant’s assistance there was no conceivable way in which the search
warrant could be effectuated. Id.

Just last year, again in circumstances very similar to this case, a judge
in the Northern District of California reached the same conclusion. See United
States v. Spencer, 2018 WL 1964588 (N.D. Cal. 2018). In Spencer, agents had

11

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 10 of 21
executed a search warrant at a residence. Id. at *1. They seized multiple
devices, some of which contained child pornography and some of which were
encrypted. Id. Significant evidence existed that the defendant owned the
encrypted devices, knew the passwords, and that the devices contained child
pornography. See Id.; In re Search of a Residence in Aptos, Calif. 95003, 2018
WL 1400401 at *1-*4 (N.D. Cal. 2018). Upon motion by the government, a
magistrate judge issued an order under the All Writs Act directing the
defendant to decrypt the devices. Spencer at *1. Citing Apple MacPro
Computer, the District Court found that reliance on the All Writs Act to issue
the order was appropriate. Id. at *4.

Other courts have also issued orders under the All Writs Act compelling
assistance with circumventing password protections or decryption where the
device at issue was the subject of a valid search warrant. See, e.g., United
States v. Blake, 868 F.3d 960, 971 (11th Cir. 2017) (holding that the district
court had the power under the All Writs Act to order Apple Inc. to assist the
FBI in bypassing an iPad’s passcode and other security measures and noting
that “there was no other way for the FBI to execute the district court’s order to
search the contents of the iPad” as commanded by the search warrant); In re
Order Requiring [XXX], Inc. to Assist in the Execution of a Search Warrant,
2014 WL 5510865 at *2-*3 (S.D.N.Y. 2014) (citing the All Writs Act and

requiring manufacturer to provide assistance in unlocking cell phone unless

12

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Panqe 11 of 21
compliance would be unreasonably burdensome); United States v. Fricosu, 841
F. Supp. 2d 1232, 1238 (D. Colo. 2012) (granting application under the All
Writs Act to require the owner of a computer seized pursuant to a search
warrant to produce it in an unencrypted state).

In accordance with these principles, this Court should issue an order
under the All Writs Act requiring Burns to assist with the execution of the
search warrant issued on October 4, 2018, by producing the 2TB Hitachi hard
drive in a fully unlocked and unencrypted state. Without his assistance, the
search warrant will be frustrated, because the government will be unable to
search the hard drive for the information specified in the warrant. Burns is not
far removed from the underlying controversy, and the requested relief will not
impose an unreasonable burden on him; he need only enter the necessary
password. Moreover, with the proliferation of encryption technology, the
government would be significantly hampered in its ability to prosecute crimes
if the Court could not require a defendant to unencrypt devices lawfully seized
for search.

B. The Requested Relief Would Not Violate Burns’s Fifth
Amendment Privilege Against Self-Incrimination.

The government anticipates that Burns will argue that an order
requiring him to produce the 2TB Hitachi hard drive in an unencrypted state

violates his Fifth Amendment right against self-incrimination. The
13

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 12 of 21
government will therefore explain why such an order would not implicate
Burns’s Fifth Amendment privilege.

1. The Contents Of The Hard Drive Are Not Privileged, Because Burns
Was Not Compelled To Create Or Store Them.

The Fifth Amendment states that “[n]o person . . . shall be compelled in
any criminal case to be a witness against himself.” U.S. Const. Am. V.
However, the Fifth Amendment “does not independently proscribe the
compelled production of every sort of incriminating evidence”; it applies “only
when the accused is compelled to make a Testimonial Communication that is
incriminating.” Fisher v. United States, 425 U.S. 391, 408 (1976). Put another
way, to implicate the Fifth Amendment privilege, a defendant must show a (1)
compelled (2) testimonial communication or act (3) that is incriminating. Hiibel
v. Sixth Judicial Dist. Court of Nev., Humboldt Cty., 542 U.S. 177, 189 (2004).

As an initial matter, the 2TB Hitachi hard drive’s contents are not
privileged, because they were not created or stored under compulsion. See
Fisher, 425 U.S. at 409-10 (holding that, where certain tax-related papers
sought by the government had been voluntarily prepared, they “[could not] be
said to contain compelled testimonial evidence” and therefore were not
privileged); see also United States v. Doe, 465 U.S. 605, 611-12 (1984) (holding
that the contents of documents were not privileged where respondent “[did] not

contend that he prepared the documents involuntarily or that the subpoena

14

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 123 of 21
would force him to restate, repeat, or affirm the truth of their contents”). The
mere fact that that the devices’ contents may be incriminating—and,
depending on the nature of the files, possibly testimonial—is insufficient to
implicate the privilege. See Fisher, 425 U.S. at 409-10 (concluding that a
subpoenaed taxpayer could not “avoid compliance with the subpoena merely
by asserting that the item of evidence which he is required to produce contains
incriminating writing, whether his own or that of someone else”). Because the
government did not compel Burns to create, obtain, or store any information
on the hard drive, its contents are not protected by the Fifth Amendment.

2. The Act Of Producing The 2TB Hard Drive In An Unencrypted And
Unlocked State Is Not Privileged, Because The Foregone Conclusion

Doctrine Applies.

Because the information on the hard drive is not privileged, the only
question is whether the very act of producing the hard drive in an unencrypted
and unlocked state implicates the Fifth Amendment. The answer is no.

The Fifth Amendment does not proscribe the compelled production of
evidence if the facts communicated by the act are foregone conclusions. Fisher
v. United States, 425 U.S. 391 (1976), provides the framework for applying the
Fifth Amendment privilege to the compelled production of evidence. In that
case, the government had issued summonses for several categories of
documents related to an individual’s tax returns. 425 U.S. at 394-95. In

concluding that enforcement of the summonses did not violate the Fifth

15

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 14 of 21
Amendment, the Court distinguished between two types of communications
inherent in the production of the records.

On the one hand, the Court held that the contents of the records were
not privileged because the documents had been prepared voluntarily prior to
the issuance of the summonses and were therefore not the taxpayer’s
compelled testimony. Fisher, 425 U.S. at 409-10.

On the other hand, the Court recognized that the act of production itself
could communicate potentially incriminating facts, including, a_ tacit
concession that the papers existed, that the respondent possessed them, and
that they were authentic. Fisher, 425 U.S. at 410. Nevertheless, the Court held
that the compelled act of producing the papers did not implicate the Fifth
Amendment because “[t]he existence and location of the papers [were] a
foregone conclusion and the taxpayer add[ed] little or nothing to the sum total
of the Government’s information by conceding that he in fact ha[d] the papers.”
Id. at 411.

Put another way, because the potentially testimonial aspects of the act
of production were a “foregone conclusion,” compliance with the summonses
became a question “not of testimony but of surrender.” Id. (quoting In re
Harris, 221 U.S. 274, 279 (1911)). See also United States v. Hubbell, 530 U.S.
27, 45 (2000) (holding that the “foregone conclusion” doctrine espoused in

Fisher did not apply where “the Government has not shown that it had any

16

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 15 of 21
prior knowledge of either the existence or the whereabouts of the 13,120 pages
of documents ultimately produced by respondent”); United States v. Stone, 976
F.2d 909, 911 (4th Cir. 1992) (finding no Fifth Amendment violation of
compelled production when documents’ “existence, possession, and
authentication are a ‘foregone conclusion”).

The act of producing an electronic device in an unencrypted state has
potentially testimonial components similar, but not identical, to the potentially
testimonial components involved in the act of responding to a subpoena for
particular categories of documents. First, producing documents in response to
a category-based subpoena demonstrates the document’s existence; producing
an unencrypted device will similarly demonstrate the device’s existence.
Second, compliance with a category-based subpoena demonstrates possession
and control over the documents; producing an unencrypted device will
similarly demonstrate possession and control over the device.

Regarding the knowledge implicitly demonstrated by the act of
production, however, producing specified unencrypted devices may differ from
producing specified categories of documents in response to a subpoena.
Producing papers in response to a category-based subpoena implicitly
demonstrates knowledge of the contents of the papers produced: It
demonstrates the “belief that the papers are those described in the subpoena.”

Fisher, 425 U.S. at 410. In contrast, producing a device in an unencrypted state

17

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 16 of 21
implicitly demonstrates knowledge of the encryption password for the device,
but it does not necessarily imply knowledge of the device’s contents, because
such knowledge is not needed to produce the device in an unencrypted state.®
Nevertheless, the government recognizes that where, as here, a search warrant
has been issued for an individual’s device based on probable cause to believe
that it contains child pornography, the individual’s ability to produce the
device in an unencrypted state will generally provide strong evidence of the
individual’s knowledge of its contents. Accordingly, the government proceeds
on the assumption that the production here of the unencrypted electronic
devices includes the potentially testimonial aspects of the act of production in
Fisher—namely, that the targeted hard drive exists and belongs to Burns, that
the Burns can decrypt the hard drive, and that the hard drive contains child
pornography.

Several courts have held that the foregone conclusion doctrine applies
where the government can show independent knowledge of the facts
communicated by the act of producing an electronic device in a decrypted state.
In Apple MacPro Computer, for example, where the defendant had shown his

sister child pornography stored on his external hard drive, the government

 

5 For example, Jane might know the four-digit passcode to her friend’s iPhone
from observing the friend enter the passcode on many occasions. Jane could
unlock the iPhone by entering the passcode even though she has no knowledge
of the phone’s contents.

18

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 17 of 21
provided evidence both that child pornography “files exist[ed] on the encrypted
portions” of the hard drive and that the defendant “[could] access them.” 851
F.3d at 248. Accordingly, the Third Circuit held that it was not plain error for
the magistrate judge to conclude that “any testimonial component of the
production of [the] decrypted devices added little or nothing to the information
already obtained by the Government” and was therefore a foregone conclusion.
Id. The Third Circuit thus rejected the defendant’s Fifth Amendment challenge
to an order requiring him to produce his hard drive in a decrypted state.®

The district court in In re Boucher, 2009 WL 424718 (D. Vt. 2009),
reached the same conclusion under similar circumstances. In that case, an
agent at a border crossing observed that Boucher’s computer contained child
pornography and Boucher explained that he sometimes accidently downloaded.
such material. Id. at *1-2. The agent seized the computer and obtained a search
warrant, but he was later unable to access the child pornography because the
drive was encrypted. Jd. at *2. Reasoning that the government had shown

independent knowledge of “the existence and location of the [relevant] drive

 

6 In Apple MacPro Computer, the Third Circuit noted that “a very sound
argument can be made” that the foregone conclusion doctrine in the decryption
context properly focuses on whether the Government already knows that a
defendant can decrypt a device, and that the government need not demonstrate
knowledge of the device’s contents. 851 F.3d at 248 n.7. As noted previously,
however, the government proceeds in this matter on the assumption that it
must also demonstrate its knowledge that the targeted devices contain child
pornography.

19

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 18 of 21
and its files,” the court applied the foregone conclusion doctrine and ordered
Boucher to produce the computer in an unencrypted state. Id. at *3-4. See also
United States v. Spencer, 2018 WL 1964588 (N.D. Cal. 2018) (applying foregone
conclusion doctrine and compelling assistance with decryption),
Commonwealth v. Gelfgatt, 11 N.E.3d 605, 614 (Mass. 2014) (same); United
States v. Fricosu, 841 F. Supp. 2d 1232, 1235 (D. Colo. 2012) (same).

In contrast, where officers lacked evidence either that a defendant knew
the password for encrypted devices or that there were any child pornography
files stored on them, the Eleventh Circuit held that the government had failed
to make the factual showing necessary to invoke the foregone conclusion
doctrine. See In re Grand Jury Subpoena Duces Tecum Dated March 25, 2011,
670 F.3d 1335, 1346 (11th Cir. 2012). In that case, law enforcement officers
conducting a child pornography investigation seized encrypted electronic
storage media from the defendant’s hotel room, but they lacked specific
evidence that the defendant could decrypt them or that they stored child
pornography. See id. at 1338-39, 1346. Under these circumstances, the court
concluded that the foregone conclusion doctrine did not apply because the
government had failed to show “that encrypted files exist on the drives, that
[the defendant] has access to those files, or that he is capable of decrypting the

files.” Id. at 1349.

20

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 19 of 21
Here, the government can satisfy even the exacting standards set by the
Eleventh Circuit for the application of the foregone conclusion doctrine. The
government can demonstrate that Burns owned and controlled the hard drive
at the time of its seizure, that he can decrypt it, and that it contains child
pornography files. Under the foregone conclusion doctrine, Burns’s act of
producing the decrypted device is not protected by the Fifth Amendment.

First, the government can establish that the hard drive exists and
belongs to Burns. Investigators recovered the hard drive from Burns’s
residence, of which he is the sole occupant. Burns identified the hard drive as
his and described how he used it: to store downloaded content.

Second, the government can establish that Burns knows the password
and can decrypt the device. Burns lived alone and stated that he used the
device to store encrypted child pornography, which alone would imply his
ability to decrypt it. But there is more: he stated that he preferred not to
provide the password because letting the agents see the files would not be in
his best interest, thereby directly indicating that he in fact knows the
password.

Third and finally, the government can establish that there are child
pornography files on the hard drive. Burns admitted that he uses the drive to
store child pornography. This admission is corroborated by the fact that CS

White identified Burns as an individual who was likely downloading child

21

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane 20 of 21
pornography via the Freenet peer-to-peer network and subsequently recovered
child pornography from Burns’s operating system hard drive.
CONCLUSION

The government seeks an order under the All Writs Act, Title 28 U.S.C.
§ 1651 compelling the defendant to produce his hard drive in an unlocked and
decrypted state. This can be accomplished by ordering Burns to enter the
password without revealing it to law enforcement. The contents of the hard
drive are not privileged and Burns’s act of production would not be testimonial,
since the only potentially testimonial components implicit in his act of

producing the unlocked/unencrypted hard drive are foregone conclusions.

This the oes day of February, 2019.
Respectfully submitted,

MATTHEW G.T. MARTIN
C STATES ATTORNEY
ERIC L. IVERSON

Assistant United States Attorney
NCSB #46703

United States Attorney's Office
Middle District of North Carolina
101 S. Edgeworth St., 45 Flr.

Greensboro, NC 27401
Phone: 336/332-6302

 

22

Case 1:18-mj-00307-LPA Document 3 Filed 02/06/19 Pane ?1 of 21
